--------------------------------------------------------------------------------

Exhibit 10.21


BRIDGE NOTE
$150,000.00
July 10, 2009



Artisanal Cheese, LLC,
a New York limited liability company
500 West 37th Street
2nd Floor
New York, New York  10018
(Hereinafter referred to as “Borrower”)


Whereas, Borrower is currently in the process of securing debt financing from a
third party.  Until that financing has been obtained, the Alfonso L. DeMatteis
Family L.P., a New York limited partnership (“Lender”), has agreed to provide to
Borrower a bridge loan in the amount of One Hundred Fifty Thousand Dollars
($150,000.00).


Whereas, this Promissory Note is made pursuant to such Bridge Loan Agreement
executed by the Lender of even date herewith (the “Bridge Loan Agreement”), the
amount of which is represented by this Bridge Note (the “Bridge Note”).


Now, wherefore, Borrower promises to pay to the order of Lender, in lawful money
of the United States of America, at the address indicated in the Bridge Loan
Agreements or wherever else Lender may specify, the sum owed to Lender under the
Bridge Loan Agreement (including all renewals, extensions or modifications
thereof).


SECURITY.  As security for the payment of the monies owing under this Bridge
Note and the Bridge Loan Agreement, the Borrower has delivered or has caused to
be delivered to the Lender a security agreement (“Security Agreement”) dated the
date hereof.  Lender shall have a first priority security interest in all assets
of the Borrower pursuant to the Security Agreement.
 
INTEREST AND FEE(S) COMPUTATION.  (Actual/365).  Interest on the principle
amount of this Bridge Note shall be at a rate of nine percent (9%) per
annum.  Interest and fees, if any, shall be computed on the basis of a 365-day
year for the actual number of days in the applicable period.
 
ISSUANCE OF PREFERRED SHARES.  For every Fifty Thousand Dollars
($50,000.00)  loaned by Lender, Lender shall receive Ten Thousand (10,000)
shares of American Home Food Products’ Series A Redeemable Convertible Preferred
Shares.
 
PREPAYMENT.  The Bridge Note may be prepaid, in whole or in part, at any time.
 
REPAYMENT TERMS.  This Bridge Note shall be due and payable in full at the
earlier of September 8, 2009, or the closing of a senior debt facility by a
third-party institutional lender.
 
APPLICATION OF PAYMENTS.  If a Default occurs, monies may be applied to the
obligations in any manner or order deemed appropriate by Lender.  If any payment
received by Lender under this Bridge Note is rescinded, avoided or for any
reason returned by Lender because of any adverse claim or threatened action, the
returned payment shall remain payable as an obligation of all persons liable
under this Bridge Note as though such payment had not been made.

 
 

--------------------------------------------------------------------------------

 
 
ATTORNEYS’ FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Lender’s
reasonable expenses incurred to enforce or collect any of the obligations under
this Bridge Note, including, without limitation, reasonable court, arbitration,
paralegals', attorneys' fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.
 
USURY.  Regardless of any other provision of this Bridge Note, if for any reason
the effective interest should exceed the maximum lawful interest, the effective
interest shall be deemed reduced to, and shall be, such maximum lawful interest,
and (i) the amount which would be excessive interest shall be deemed applied to
the reduction of the principal balance of this Bridge Note and not to the
payment of interest, and (ii) if the loan evidenced by this Bridge Note has been
or is thereby paid in full, the excess shall be returned to the party paying
same, such application to the principal balance of this Bridge Note or the
refunding of excess to be a complete settlement and acquittance thereof.
 
DEFAULT.  If any of the following occurs, a default (“Default”) under this
Bridge Note shall exist:  Nonpayment.  The failure of Borrower to pay any of the
obligations under this Bridge Note within ten (10) calendar days of when
due.  Nonperformance.  The failure of timely performance of the obligations
hereunder or under the Security Agreement, other than payment obligations, and
such default shall continue unremedied for a period of fifteen (15) calendar
days after Borrower shall receive notice of such default.  False Warranty.  A
warranty or representation made or deemed made in this Bridge Note or the
Security Agreement, or furnished to Lender in connection with the loan evidenced
by this Bridge Note, proves materially false, or if of a continuing nature,
becomes materially false.  Cessation; Bankruptcy.  The dissolution of,
termination of existence of, loss of good standing status by, appointment of a
receiver for, assignment for the benefit of creditors of, lender workout
proceedings, or commencement of any bankruptcy or insolvency proceeding by or
against the Borrower, or any of their subsidiaries or affiliates.  Material
Capital Structure or Business Alteration.  Without the prior written consent of
Lender, which shall not be unreasonably withheld (i) a material alteration in
the kind or type of Borrower's business or that of Borrower's subsidiaries or
affiliates; (ii) the sale of all or substantially all or a material portion of
the business or assets of Borrower, or any of Borrower's subsidiaries or
affiliates if such a sale is outside the ordinary course of business of
Borrower; (iii) the acquisition of substantially all of the business or assets
or more than 50% of the outstanding stock, membership interests, or voting power
of any other entity; (iv) should Borrower, or any of Borrower's subsidiaries,
enter into any merger or consolidation or similar transaction; or (v) any change
in the members of the Borrower resulting in a change of a majority or more of
the membership interests or equity interests of Borrower.
 
REMEDIES UPON DEFAULT.  If a Default occurs under this Bridge Note or the
Security Agreement, Lender may at any time thereafter take the following
actions:  Acceleration Upon Default.  Accelerate the maturity of this Bridge
Note and all obligations hereunder, and all of the obligations hereunder shall
be immediately due and payable.  Cumulative.  Exercise any rights and remedies
as provided under the Bridge Note or the Security Agreement, or as provided by
law or equity.
 
WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Bridge
Note shall be valid as against Lender unless in writing and signed by
Lender.  No waiver by Lender of any Default shall operate as a waiver of any
other Default or the same Default on a future occasion.  Neither the failure nor
any delay on the part of Lender in exercising any right, power, or remedy under
this Bridge Note or the Security Agreement shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

 
 

--------------------------------------------------------------------------------

 
 
Borrower and any person liable under this Bridge Note waives presentment,
protest, notice of dishonor, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale and all
other notices of any kind.  Further, Borrower agrees that Lender may extend,
modify or renew this Bridge Note or make a novation of the loan evidenced by
this Bridge Note for any period and grant any releases, compromises or
indulgences with respect to any collateral securing this Bridge Note, all
without notice to or consent of each Borrower or each person who may be liable
under this Bridge Note and without affecting the liability of Borrower or any
person who may be liable under this Bridge Note.
 
NOTICE.  All notices, consents, waivers and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):


 
If to Borrower, to:
Artisanal Cheese, LLC

500 West 37th Street
New York, New York 10708
Attn: Daniel W. Dowe, Esq.
Telephone No.: (212)-871-3150
Email: ddowe@artisanalcheese.com


 
If to Lender, to:
Alfonso L. DeMatteis Family L.P.

c/o KSIX Partners LLC
10 Union Ave.  Ste 10
Lynbrook, NY  11563
Telephone No.:
Email:




MISCELLANEOUS PROVISIONS.  Assignment.  This Bridge Note shall inure to the
benefit of and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns.  This Bridge Note may be freely
assigned or pledged by Lender.  Borrower shall not assign its rights and
interest hereunder without the prior written consent of Lender, and any attempt
by Borrower to assign without Lender’s prior written consent is null and
void.  Any assignment shall not release Borrower from its obligations
hereunder.  Applicable Law; Conflict Between Documents.  This Bridge Note shall
be governed by and construed under the laws of the State of New York without
regard to conflict of laws principles.  If the terms of this Bridge Note should
conflict with the terms of the Security Agreement, the terms of this Bridge Note
shall control.  Jurisdiction and Venue.  Borrower irrevocably agrees that any
suit regarding this Bridge Note shall be brought in the state or federal courts
located in New York, New York and Borrower submits to such
jurisdiction.  Severability.  If any provision of this Bridge Note shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Bridge Note
or other such document.  Plural; Captions.  All references in this Bridge Note
to Borrower, person, document or other nouns of reference mean both the singular
and plural form, as the case may be, and the term “person” shall mean any
individual, person or entity.  The captions contained in this Bridge Note are
inserted for convenience only and shall not affect the meaning or interpretation
of the Bridge Note.  Binding Contract.  Borrower by execution of and Lender by
acceptance of this Bridge Note agree that each party is bound to all terms and
provisions of this Bridge Note.  Fees and Taxes.  Borrower shall promptly pay
all documentary, intangible recordation and/or similar taxes on this transaction
whether assessed at closing or arising from time to time.

 
 

--------------------------------------------------------------------------------

 
 
WAIVER OF JURY TRIAL.  BORROWER AND LENDER ACKNOWLEDGE AND AGREE THAT (i) ANY
SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED
BY LENDER OR BORROWER OR ANY SUCCESSOR OR ASSIGN OF LENDER OR BORROWER, ON OR
WITH RESPECT TO THIS BRIDGE NOTE OR ANY OTHER DOCUMENT OR THE DEALINGS OF THE
PARTIES WITH RESPECT HERETO, OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY AND EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY; (ii) EACH WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING,
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES; AND (iii) THIS SECTION IS A SPECIFIC
AND MATERIAL ASPECT OF THIS BRIDGE NOTE AND LENDER WOULD NOT EXTEND CREDIT TO
BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS BRIDGE
NOTE.
 
IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Bridge Note to be executed.
 

 
ARTISANAL CHEESE, LLC
                         
By:
       
Name:  Daniel W. Dowe
     
Title: President
 


 

--------------------------------------------------------------------------------